Citation Nr: 0926183	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as a result of exposure to herbicides 
(Agent Orange). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2008, the Veteran attended a hearing before the 
undersigned at the RO.   The transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  There is no objective evidence showing the Veteran had 
exposure to herbicides, including Agent Orange, during his 
military service in Korea from August 1969 to October 1970.

2.  The Veteran's Type II diabetes mellitus did not originate 
in service, and is not otherwise causally related to his 
military service, including alleged exposure to herbicides. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The July 
2006 letter also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
July 2006 letter also asked that the Veteran send the RO any 
additional evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, medical records from the VA Medical Center 
(VAMC) in Central Texas and records of the Social Security 
Administration.  Also of record and considered in connection 
with the current appeal are various written statements 
provided by the Veteran and his representative on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including Type II diabetes mellitus).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this appeal, the Veteran also contends that he was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run- 
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.  See M21-1IMR, Part IV, Subpart ii, Chapter 
2, Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.

The estimated number of exposed personnel is 12,056.  If a 
Veteran served in Korea with one of the listed units between 
April 1968 and July 1969, exposure must be verified by the 
service department.  Id.  

Units in the area during the period of use of herbicides 
included the following units of the 2nd Infantry Division: 
1st and 2nd Battalions, 38th Infantry, ,1st, 2nd and 3rd 
Battalions, 23rd Infantry, 2nd Battalion, 31st Infantry, 3rd 
Battalion, 32nd Infantry, 1st and 2nd Battalions, 9th 
Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. 

If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft- 
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e). 

In the case at hand, the Veteran contends that his Type II 
diabetes mellitus is the result of herbicide exposure, 
including Agent Orange, during his service in Korea near the 
Korean DMZ.  Service personnel records indicate that the 
Veteran was assigned to the Alpha Company, 2nd Battalion, 9th 
Infantry, 2nd Infantry Division during his tour of duty in 
Korea from August 13, 1969 to October 12, 1970.

At his July 2008 hearing, the Veteran testified that when 
stationed in Korea, he would go out on the DMZ which was a 
fence they had sprayed the Agent Orange around to kill the 
foliation.  He testified that he was on the DMZ on a daily 
basis.  

The Veteran's service treatment records do not show any 
complaints of or treatment for diabetes mellitus.  At his 
hearing, the Veteran testified that he was first diagnosed 
with diabetes mellitus a year ago.  VA Medical Center (VAMC) 
treatment records show that the Veteran was first diagnosed 
with diabetes mellitus in 2006 and that the Veteran is 
currently diagnosed with Type II diabetes mellitus.  While 
there is a current diagnosis of diabetes mellitus, there is 
no evidence of a diagnosis in service, and there is no 
competent evidence of a nexus between the currently diagnosed 
diabetes mellitus and the Veteran's period of active service.  
As such, service connection on a direct basis is not 
warranted.

Additionally, there is no indication that diabetes mellitus 
was present to a compensable degree within one year following 
his discharge from service.  As noted above, the treatment 
records from the VAMC show that the Veteran was first 
diagnosed with diabetes mellitus in 2006, more than 36 years 
following separation from service.  Thus, service connection 
on a presumptive basis under 38 C.F.R. § 3.309(a) cannot be 
granted.

Presumptive service connection based upon exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted.  Since there is no indication that the Veteran had 
served in Vietnam, exposure to herbicides in the Veteran's 
case cannot be presumed.

However, the presumptions of 38 C.F.R. § 3.309(e) would apply 
if the Veteran could establish that he was exposed to 
herbicides in certain areas outside of Vietnam.  In the 
instant case, there is no suggestion that the Veteran was so 
exposed.  The Department of Defense has recognized that 
certain Veterans who had served with a limited number of 
units had been exposed during their tour of duty in Korea 
near the DMZ from April 1968 to July 1969.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.  However, the Veteran's 
service personnel records show that his service in Korea was 
from August 1969 to October 1970, which is outside of the 
period for which the presumption is available.  Therefore, 
even assuming that the Veteran had entered the DMZ during his 
tour of duty, there is no competent evidence presented to 
document that he had been exposed to herbicides during his 
service in Korea.  Indeed, as noted, the VBA adjudication 
manual sets forth that exposure to herbicides in the DMZ only 
occurred over a specific period prior to that which the 
Veteran had been assigned to Korea.

There is no other evidence of record that would demonstrate 
exposure to herbicides during the Veteran's period of service 
in Korea.  Therefore, service connection under 38 C.F.R. § 
3.309(e) is not justified. 

The Board has considered the Veteran's statements in support 
of his claim that he has diabetes mellitus as a result of 
exposure to herbicides while in service.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus.  Although he is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for Type II diabetes 
mellitus, including as a result of exposure to herbicides 
(Agent Orange) is denied. 


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


